Citation Nr: 1540559	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include injury residuals and arthritis.  

2.  Entitlement to service connection for a right knee disorder to include injury residuals and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1978 to February 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left knee and denied service connection for a right knee disorder.  In November 2010, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2011, the Board, in pertinent part, remanded the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder and service connection for a right knee disorder to the RO for additional action.  

In September 2014, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder and remanded the issues of service connection for a left knee disorder and a right knee disorder to the RO for additional action.  In July 2015, the Veteran was informed that the Veterans Law Judge who had conducted his November 2010 hearing had left the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In August 2015, the Veteran indicated that he did not want an additional Board hearing.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

Left knee arthritis originated during active service.  

Left knee arthritis originated during active service.


CONCLUSIONS OF LAW

The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  

The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for left knee arthritis.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  

II.  Service Connection

The Veteran asserts that service connection for recurrent left knee injury residuals to include arthritis is warranted as he injured his knee when he was assaulted by several fellow marines who kicked and beat him and again during a training exercise when he ran into a brick wall and other marines fell on him.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 , 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) see also Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining spondylosis as degenerative spinal changes due to osteoarthritis).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen for knee complaints.  A May 1979 treatment record states that the Veteran complained of knee tenderness and soreness in an area lateral and distal to the knee cap/patella.  He reported that he felt a popping sensation in the knee after prolonged periods of walking or excessive physical exertion.  The Veteran's knee was wrapped and he was told to avoid physical exertion for seven days.  No diagnosis was advanced.  The treating military medical personnel did not identify which knee was affected.  

An April 1985 VA treatment record states that the Veteran complained of left knee trauma.  He reported that he had been in a motor vehicle accident the day prior to the examination.  A contemporaneous left knee X-ray study revealed no abnormalities.  The Veteran was diagnosed with "[status post motor vehicle accident] muscle trauma.  No specific left knee diagnosis was advanced.  

At a September 1985 VA examination, the Veteran complained of left knee pain.  He reported that he had injured his left knee in 1979.  The Veteran was diagnosed with a left knee sprain.  

A June 2007 VA occupational therapy treatment record states that the Veteran complained of "longstanding pain in multiple areas of his body [including the] knees ... all of which have been occurring for the past 28 years."  An assessment of arthralgia was advanced.  

A July 2008 VA treatment record indicates that X-ray studies revealed degenerative changes in both knees.  A September 2008 VA treatment record conveys that the Veteran presented a history of bilateral knee pain of 26 years' duration which began "while in the military he reports ran into a wall/window accidentally."  

At the November 2010 Board hearing, the Veteran testified that he had sustained knee trauma during active service when he was "jumped by, like, a mob of eight people" who kicked and beat him with their fists in 1979 and when he "ran into the brick wall and hurt my knee, and then a couple Marines after me fell on top of me."  The Board observes that service connection has been established for posttraumatic stress disorder (PTSD) to include major depressive disorder and psychotic disorder; a deviated nasal septum with vasomotor rhinitis, sinusitis, and sinus headaches; and headaches with dizziness secondary to the in-service personal assault suffered by the Veteran.  

At an October 2014 VA knee examination, the Veteran complained of left knee pain.  He presented a history of having contused his knees against a glass window during military operations in 1979.  The Veteran was diagnosed with bilateral knee arthritis.  The examiner opined that "based on a review of the available records, Veteran history, physical exam and imaging; it is my opinion that the bilateral knee arthritis is less likely than not (less than 50 percent probability) caused by military service."  The VA physician clarified that "[b]ased on this review of the service treatment records and clinical notes in the years immediately after the Veteran's separation from service, it is difficult to associate either a right or left knee condition with military service between 1978 to 1981."  The examiner did not address the Veteran's contentions that he sustained his knee disorder as the result of the trauma sustained during the in-service personal assault upon which service connection for his PTSD and other service-connected disabilities has been established.  

As the Veteran has a diagnosis of arthritis, service connection could be granted based upon continuity of symptomatology. 38 C.F.R. § 3.309(a); Walker 708 F.3d at 1336.  The Veteran was treated for knee complaints during active service.  He has consistently presented a history of having injured his knees in 1979 as the result of an in-service personal assault and during a training operation when he struck the joint against a brick wall.  Following service separation, the Veteran was diagnosed with bilateral knee arthritis.  While the October 2014 VA knee examination report negates the existence of an etiological relationship between the Veteran's in-service knee complaints and his arthritis, the examiner failed to address the Veteran's competent and credible history of having sustained knee trauma as the result of being the in-service personal assault and the continuity of symptoms since that event.  Given such facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for bilateral knee arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for left knee arthritis is granted.  

Service connection for right knee arthritis is granted.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


